11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                           * From the 142nd District
                                                Court of Midland County,
                                                Trial Court No. CR40213.

Vs. No. 11-13-00196-CR                        * July 3, 2014

Francisco Natividad,                          * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we vacate
the trial court’s May 31, 2013 judgment of conviction suspending further execution of
sentence, reinstate the original judgment and sentence, and remand the cause to the trial
court with instructions to issue the necessary process to ensure Francisco Natividad’s
return to custody.